SUMMONS INA (THBEATTROOV- O2400-E0F DOOMMONPENAS; CUOYAS10S5 A. GOLATPAGSTDGE CENTER

CASE NO. |
CV19921269 | D1 FX

—

SUMMONS NO.
39751848

 

|HEIDI M. BALDWIN EXT OF ES OF DOROTHY
| R. GROSSHOLZ
vs

BOEING COMPANY ET AL.

 

 

| BOEING COMPANY AND ITS DEFENSE AND
|SECURITY BUSINESS UNIT

100 NORTH RIVERSIDE

| CHICAGO IL 60606-0000

Said answer is required to be served on:

we

Plantiff's Attorney
BRIAN P KELLEY
950 MAIN AVENUE

SUITE 1300
CLEVELAND, OH 44113-0000

 

 

Case has been assigned to Judge:

 

| JOHN J. RUSSO ASBESTOS
Do not contact judge. Judge's name is given for
attorney's reference only.

 

 

DATE SENT
Sep 12, 2019 By.

 

COMPLAINT FILED 09/10/2019

CMSN130

Coase cS Ze,

Deputy

CLEVELAND, OHIO 44113
Rule 4 (B) Ohio

Rules of Civil
Procedure

PLAINTIFF

SUMMONS

DEFENDANT

You have been named defendant in a sums
complaint (copy attached hereto) filed in Cuyahoga
County Court of Common Pleas, Cuyahoga County
Justice Center, Cleveland, Ohio 44113, by the
plaintiff named herein.

You are hereby summoned and required to
answer the complaint within 28 days after service
of this summons upon you, exclusive of the day of
service.

Said answer is required to be served on Plaintiff's
Attorney (Address denoted by arrow at left.)

Your answer must also be filed with the court
within 3 days after service of said answer on
plaintiff's attorney.

If you fail to do so, judgment by default will be
rendered against you for the relief demanded in the
complaint.

NAILAH K. BYRD
Clerk of the Court of Common Pleas

 
SUMMONS IN A GaseALTRW- O2Q00 FOF DOOMION PEHAG; CIOYNSI0S:2 CP BAT'P

CASE NO. | |
CV19921269 | D2 FX

aes = —— J LL =

 

|HEIDI M. BALDWIN EXT OF ES OF DOROTHY

R. GROSSHOLZ
| vs
BOEING COMPANY ET AL.

 

 

|BOEING COMPANY

| SUCCESSOR IN INTEREST AND OR

| LIABILITY TO THE DOUGLAS AIRCRAFT
COMPANY

|100 NORTH RIVERSIDE

CHICAGO IL 60606-0000

 

 

Said answer is required to be served on:

we

Plantiff's Attorney

 

BRIAN P KELLEY
950 MAIN AVENUE

SUITE 1300
|CLEVELAND, OH 44113-0000

Case has been assigned to Judge:

| JOHN J. RUSSO ASBESTOS
| Do not contact judge. Judge's name is given for
attorney's s memereace any,

DATE SENT

SUMMONS NO.
39751849

PLAINTIFF

DEFENDANT

NAILAH K. BYRD
Clerk of the Court of Common Pleas

Scott
¥

tach C-

SIDGE CENTER
CLEVELAND, OHIO 44113

Rule 4 (B) Ohio

Rules of Civil
Procedure

SUMMONS

You have been named defendant in a sums
complaint (copy attached hereto) filed in Cuyahoga
County Court of Common Pleas, Cuyahoga County
Justice Center, Cleveland, Ohio 44113, by the
plaintiff named herein.

You are hereby summoned and required to
answer the complaint within 28 days after service
of this summons upon you, exclusive of the day of
service.

Said answer is required to be served on Plaintiff's
Attorney (Address denoted by arrow at left.)

Your answer must also be filed with the court
within 3 days after service of said answer on
plaintiff's attorney.

If you fail to do so, judgment by default will be
rendered against you for the relief demanded in the
complaint.

 

 

Sep 12, 2019 By
COMPLAINT FILED 09/10/2019

CMSN130

Deputy
SUMMONS IN A @¥SbALTEORY-C2Q0REOF DOMMON PEHAG: A081 058 OPHDTPAYSISGE CENTER

CASE NO. | SUMMONS NO.
CV19921269 | D3 FX 39751850

|
aid

 

|HEIDI M. BALDWIN EXT OF ES OF DOROTHY
R. GROSSHOLZ
vs

BOEING COMPANY ET AL.

 

 

BOEING COMPANY

AND ITS BOEING INTEGRATED DEFENSE
SYSTEMS DIV. ETC.

|100 NORTH RIVERSIDE

| CHICAGO IL 60606-0000

Said answer is required to be served on:

|BRIAN P KELLEY
|/950 MAIN AVENUE

Plantiff's Attorney

|
SUITE 1300
| CLEVELAND, OH 44113-0000

 

 

Case has been assigned to Judge:

 

| JOHN J. RUSSO ASBESTOS
| Do not contact judge. Judge's name is given for
attorney's reference only.

 

 

DATE SENT
Sep 12, 2019 By

 

COMPLAINT FILED 09/10/2019

CMSN130

Clerk of the Court of Common Pleas

bitecae CoS ies
<

CLEVELAND, OHIO 4
Rule 4 (B) Ohio

Rules of Civil
Procedure

PLAINTIFF

SUMMONS

DEFENDANT

You have been named defendant in a sums
complaint (copy attached hereto) filed in Cuyahoga
County Court of Common Pleas, Cuyahoga County
Justice Center, Cleveland, Ohio 44113, by the
plaintiff named herein.

You are hereby summoned and required to
answer the complaint within 28 days after service
of this summons upon you, exclusive of the day of
service.

Said answer is required to be served on Plaintiff's
Attorney (Address denoted by arrow at left.)

Your answer must also be filed with the court
within 3 days after service of said answer on
plaintiff's attorney.

If you fail to do so, judgment by default will be

rendered against you for the relief demanded in the
complaint.

NAILAH K. BYRD

 
Case: 1:19-cv-02400-SO Doc #: 1-1 Filed: 10/15/19 4 of 22. PagelD #: 14

File & Serve X. press:

” Faozato

File & ServeXpress Registration Information

if thisis your firm’s first use of File & ServeXpress, you will need to create an account. Your
firm must designate an organization administrator who will create the account and add users.
The administrator will follow the “Instructions for New Subscribers” in Section A below.

If your firm has a File & ServeXpress account, contact your firm’s organization administrator to
obtain a user name & password for yourself and anyone else who will need to serve or access
documents in the case(s). The administrator will follow the “Instructions for Existing
Subscribers” in Section B below.

To find out if your firm currently has a registered File & ServexXpress account, or to find out the
name of your administrator, please call Client Support at 1.888.529.7587.

Section A: Instructions for New Subscribers
(Administrator sets up account and registers users)

1, Visit https://os.fileandservexpress.com/web/ ui/welcomepage.aspx to begin the registration process.
2. Add organization information.

3. Add user information for your firm’s administrator (primary contact).

4, Add user information for every attorney and staff member in your firm who will need a user
ID and password. Include full name, phone, fax, email and bar number (for attorneys). All
attorneys of record must have a user ID and password.

5. Review system requirements.

6. Review and accept the “Terms of Service Agreement”.

    

Section B: Instructions for Existing Subscribers
(Administrator registers new users)

1. Sign on to https://secure.fileandservexpress.com/Login/Login.aspx

2. Click “File & ServeXpress Preferences” in the upper-right hand corner of the screen.

3. Click the Add User link in the left-hand column under My Organization Profile.

4. Enter user information for every attorney and staff member who will need a user ID and
password. Include the individual's full name, phone, fax, email and bar number (for attorneys).
All attorneys of record must have a user ID and password.

©2015 File & ServeXpress
Case: 1:19-cv-02400-SO Doc #: 1-1 Filed: 10/15/19 5 of 22. PagelD #: 15

IN THE COURT OF COMMON PLEAS
CUYAHOGA COUNTY, OHIO

HEIDI M. BALDWIN, Executrix of the
Estate of Dorothy R. Grossholz, Deceased
184 W. Reindeer Drive

Powell, OH 43065

Plaintiff,

-VS-

THE BOEING COMPANY, and its
Defense, Space and Security Business Unit
100 North Riverside

Chicago, IL 60606

THE BOEING COMPANY, Successor-in-Interest
and/or Liability to The Douglas Aircraft
Company

100 North Riverside

Chicago, IL 60606

THE BOEING COMPANY and its Boeing
Integrated Defense Systems Division as
Successor-in-Interest to Rockwell International
Corporation’s Defense and Aerospace Division
and North American Aviation

100 North Riverside

Chicago, IL 60606

ROCKWELL AUTOMATION, As
Successor-in-Interest Rockwell International
Corporation’s Defense and Aerospace Division
and North American Aviation

c/o C.T. Corporation System

4400 Easton Commons Way, Ste. 125
Columbus, OH 43219

NORTHROP GRUMMAN CORPORATION
2980 Fairview Park Drive
Falls Church, VA 22042

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

CASE NO:

JUDGE: HARRY A. HANNA

COMPLAINT
(Jury Trial Demanded)

JURY TRIAL DEMANDED
Case: 1:19-cv-02400-SO Doc #: 1-1 Filed: 10/15/19 6 of 22. PagelD #: 16

UNITED TECHNOLOGIES CORPORATION
Pratt & Whitney Division

400 Main Street

East Hartford, CT 06118

CURTIS-WRIGHT CORPORATION
130 Harbour Place Drive, Suite 300
Davidson, NC 28036

THE GOODYEAR TIRE & RUBBER
COMPANY

c/o Corporation Service Company

50 West Broad Street, Suite 1330

Columbus, OH 43215

LOCKHEED MARTIN CORPORATION
c/o Corporation Service Company

50 West Broad Street, Suite 1330
Columbus, OH 43215

WESTINGHOUSE ELECTRIC

CORPORATION a/k/a Viacom
c/o Corporation Service Company
50 West Broad Street, Suite 1330
Columbus, OH 43215

BMW OF NORTH AMERICA, LLC
300 Chestnut Ridge Road
Woodcliff Lake, NJ 07677

PEUGEOT, S.A.
75, avenue de la Grande-Armee
75116 Paris-France

- FCA US LLC and its Alfa Romeo Division
c/o C.T. Corporation System

4400 Easton Commons Way, Ste. 125
Columbus, OH 43219

VOLKSWAGAEN GROUP OF AMERICA, INC.
2200 Ferdinand Porsche Drive
Herndon, VA 20171

A (i i i i (ee ie ae Ae aS we Ne we we I I aS SS Ss Ss we ws wr”
Case: 1:19-cv-02400-SO Doc #: 1-1 Filed: 10/15/19 7 of 22. PagelD #: 17

EATON CORPORATION, Individually and
As Successor in Interest and/or liability

to Cutler-Hammer Inc.,

n/k/a Eaton Electrical, Inc.

c/o C.T. Corporation System

4400 Easton Commons Way, Suite 125
Columbus, OH 43219

SQUARE D COMPANY

c/o Corporation Service Company
50 West Broad Street, Suite 1330
Columbus, OH 43215

GENERAL ELECTRIC CORPORATION
A Foreign Corporation

c/o C.T. Corporation System

4400 Easton Commons Way, Suite 125
Columbus, OH 43219

HONEYWELL INTERNATIONAL, INC.
f/k/a Allied Corporation, Successor to
Allied Signal, Inc. and Bendix Corporation
c/o Corporation Service Company

50 West Broad Street, Suite 1330
Columbus, OH 43215

PNEUMO ABEX CORPORATION
successor in interest to Abex Corporation
and American Brake and Block Company
c/o Prentice Hall Corporation System, Inc.
50 West Broad Street, Suite 1330
Columbus, OH 43215

FORD MOTOR COMPANY, and its Motorcraft
Division

c/o C.T. Corporation System, R.A.

4400 Easton Commons Way, Suite 125
Columbus, OH 43219

REXNORD CORPORATION
STEARNS DIVISION
Successor to Stearns Brakes
4701 W. Greenfield Ave.
Milwaukee, WI 53214

ee A ~~ AS SS OO OS awa NS OS aS Sr Sr Om wm Sr SO OS OS ON Om OO OO I NN ™~
Case: 1:19-cv-02400-SO Doc #: 1-1 Filed: 10/15/19 8 of 22. PagelD #: 18

GENUINE PARTS COMPANY

c/o CT Corporation System

4400 Easton Commons Way, Suite 125
Columbus, OH 43219

ARVINMERITOR, INC.

c/o C.T. Corporation System

4400 Easton Commons Way, Suite 125
Columbus, OH 43219

ROCKWELL AUTOMATION, INC.,
Successor-in-Interest to Allen-Bradley Co.
c/o CT Corporation System

4400 Easton Commons Way, Suite 125
Columbus, OH 43219

ERICSSON, INC., Successor in interest

to the Continental Wire & Cable Company
and Anaconda Wire & Cable Company
c/o Capital Corporate Services, Inc.

4568 Mayfield Road, Suite 204

Cleveland, OH 44121

and

JOHN DOES 1-100
Manufacturers, Sellers or
Installers of Asbestos-Containing
Products

Defendants.

eee ee Awe (a (a SN AS aS aS aS aS Sr a Se Se aS a a ~—

1. Plaintiff and/or Plaintiffs Decedent, hereinafter referred to as “Plaintiffs,” are or were
formerly residents of the State of Ohio. Plaintiff's Decedent worked in the State of Ohio.

2. Defendants are entities organized and existing under the laws of the State of Ohio, or
of some other state of the United State of America, or of some foreign jurisdiction, and that said

Defendants are conducting and have regularly conducted business in the State of Ohio. Each
Case: 1:19-cv-02400-SO Doc #: 1-1 Filed: 10/15/19 9 of 22. PagelD #: 19

Defendant manufactured, supplied, distributed and/or used asbestos in the State of Ohio, or other
state in such a manner that caused injury and damages to Plaintiffs.

a The real names and addresses of Defendants John Does 1-100 manufacturers, sellers
or installers of asbestos-containing products have not been determined, despite reasonable efforts of
the Plaintiffs to do so.

=. Defendants, all times relevant and pertinent hereto, were engaged in the business of
mining, milling, manufacturing, marketing, fabricating, designing, formulating, producing, creating,
making, constructing, assembling and/or rebuilding asbestos-containing products or components
thereof; and/or selling, distributing, preparing, blending, packaging, labeling and/or otherwise
participated in placing asbestos-containing products in the stream of commerce to which Plaintiffs’
Decedent was exposed during his employment.

>: Defendants, acting through their servants, employees, agents and representatives,
caused asbestos and asbestos-containing materials to be placed in the stream of interstate commerce.

6. During the course of Plaintiffs’ Decedent’s lifetime, she was exposed to the
Defendants’ asbestos and asbestos-containing materials, by virtue of working with or around
asbestos and asbestos-containing materials, and by virtue of household exposure due to her father’s
employment as a tool and die maker who worked in Ohio. Said exposures were substantial factors
which directly and proximately caused her to develop mesothelioma and ultimately caused her death.

7. As a direct and proximate result of the Defendants’ conduct, Plaintiffs’ Decedent
incurred medical, hospital, professional, and other expenses, and was prevented from attending to his

usual activities.
Case: 1:19-cv-02400-SO Doc #: 1-1 Filed: 10/15/19 10 of 22. PagelD #: 20

8. As a direct and proximate result of the Defendants’ conduct, Plaintiffs’ Decedent
further sustained permanent and substantial physical deformity, loss of use of a limb, or loss of a
bodily organ system and/or permanent physical functional injury that permanently prevented the
injured person from being able to independently care for self and perform life-sustaining activities.

9. As a direct and proximate result of the Defendants’ conduct, Plaintiffs’ Decedent
sustained permanent and fatal injuries to her person and body, lungs, respiratory and cardiovascular
system; suffered great physical, mental, and nervous pain and suffering, mental anguish; suffered
from reasonable and justifiable fears of progressive and irreversible incapacity and inability to carry
on her usual functions; increasing discomfort; cancer; shortened life-span; impairment to his quality
of life; disfigurement; death; and any other intangible loss.

FIRST CAUSE OF ACTION
(NEGLIGENCE)

10. Plaintiffs re-allege and incorporate each and every paragraph set forth above, as
though fully set forth herein.

i. Defendants had a duty to remain reasonably current with scientific knowledge,
development, research and discoveries concerning their products. The manufacturer must
communicate its superior knowledge to those who, because of their own limited knowledge and
information, would otherwise be unable to protect themselves.

12. Defendants, individually and as a group since the early 1900’s have been in
possession of medical and scientific data which clearly indicates that their asbestos fibers and
asbestos-containing products are hazardous to health; and prompted by pecuniary motives, the

Defendants, individually and collectively, ignored and intentionally failed to act upon said medical
Case: 1:19-cv-02400-SO Doc #: 1-1 Filed: 10/15/19 11 of 22. PagelD #: 21

and scientific data and conspired to deprive the public, and particularly the users, including
Plaintiffs’ Decedent, of said medical and scientific data, and therefore deprived Plaintiffs’ Decedent
of the opportunity of free choice as to whether or not to expose herself to the asbestos and asbestos-
containing products of said defendants; and further, willfully, intentionally and wantonly failed to
warn Plaintiffs’ Decedent of the serious bodily harm and death which would result from the
inhalation of the asbestos fibers and the dust from their asbestos-containing products.

13. The illness, disability, and death of the Plaintiffs’ Decedent is the direct and
proximate result of the negligence of the defendants in that they produced, sold or otherwise put into
the stream of interstate commerce, asbestos and asbestos-containing materials, which the defendants
knew or in the exercise of ordinary care, ought to have known were deleterious, poisonous, and
highly harmful to Plaintiffs’ Decedent’s health.

14. Theillness, disability, and death of Plaintiffs’ Decedent is permanent and is the direct
and proximate result of the negligence of the Defendants in that even though the Defendants knew or
in the exercise of ordinary care, should have known that their asbestos and asbestos-containing
materials were deleterious, poisonous and highly harmful to Plaintiffs’ Decedent’s health, and that
she would not know of such dangers to his health, the Defendants nonetheless:

(a) Failed to advise Plaintiffs’ Decedent of the dangerous characteristics of their
asbestos and asbestos-containing products;

(b) Failed or omitted to provide Plaintiffs’ Decedent with the knowledge as to
what would be reasonably safe and sufficient wearing apparel and proper

protective equipment and appliances, if in truth there were any to protect
Case: 1:19-cv-02400-SO Doc #: 1-1 Filed: 10/15/19 12 of 22. PagelD #: 22

them from being poisoned and disabled as they were, by exposure to such
deleterious and harmful asbestos and asbestos-containing materials;

(c) Failed and omitted to place any warnings and instructions on their containers
of said asbestos and asbestos-containing materials to warn the handlers
thereof of the dangers to health in coming into contact with said asbestos and
asbestos-containing materials;

(d) Failed and omitted to take reasonable precautions or exercise reasonable care
to publish, adopt and enforce a safety plan and a safe method of handling and
installing said asbestos and asbestos-containing materials.

15. | Asadirect and proximate result of the Defendants’ negligence, Plaintiffs’ Decedent
has been permanently and fatally injured and Plaintiffs have incurred damages.

SECOND CAUSE OF ACTION
(STRICT LIABILITY)

16. Plaintiffs re-allege and incorporate each and every paragraph set forth above, as
though fully set forth herein.

17. Plaintiffs state there was, in fact, a defect in the asbestos-containing products
manufactured, sold, distributed, marketed, supplied, advertised, designed, developed, labeled,
researched, and/or installed by the Defendants.

18. Plaintiffs state that the aforementioned defect(s) was dangerous to the health and well
being of the Plaintiffs’ Decedent and others exposed to such products and that such defect existed at

the time the products left the Defendants’ hands.
Case: 1:19-cv-02400-SO Doc #: 1-1 Filed: 10/15/19 13 of 22. PagelD #: 23

19. Plaintiffs state that the aforementioned defect(s) was dangerous to the health and well
being of Plaintiffs’ Decedent and others exposed to such products and that such defect was the direct
and proximate cause of Plaintiff's injuries and/or losses and/or death as described above.

20. Defendants researched, tested, manufactured, designed, developed, distributed,
labeled, advertised, marketed, inspected, repaired, modified, used, serviced, installed, and/or sold to
the public, Plaintiffs’ Decedent’s employers, and/or to others working in the vicinity of Plaintiffs’
Decedent, asbestos and asbestos-containing products, and Defendants knew that these products
would be used and handled by Plaintiffs’ Decedent and others similarly situated without any
knowledge of their defects and inherent danger, and without any inspection for defects and dangers.

21. Plaintiffs’ Decedent, in the course and scope of her employment and/or otherwise,
used, handled, and was otherwise exposed to asbestos and asbestos-containing products, sold or
otherwise supplied by Defendants, without receiving any warnings or instructions from Defendants
of the defects and inherent dangers of the products.

22.  Theproducts which were sold and/or supplied by Defendants, and to which Plaintiffs’
Decedent was exposed, were defective and unsafe for their intended uses and purposes in that they
were more dangerous than what an ordinary consumer or user would expect and the risks incident to
the use of the products outweighed any benefits of the products’ utility.

23. As a direct and proximate result of the defective condition of these products,

Plaintiffs’ Decedent has been permanently and fatally injured and Plaintiffs have incurred damages.
Case: 1:19-cv-02400-SO Doc #: 1-1 Filed: 10/15/19 14 of 22. PagelD #: 24

THIRD CAUSE OF ACTION
(BREACH OF EXPRESS WARRANTY)

24. Plaintiffs re-allege and incorporate each and every Paragraph set forth above, as
though fully set forth herein.

25. Defendants expressly warranted the asbestos products and/or asbestos-containing
products they manufactured, sold, or supplied, and to which Plaintiffs’ Decedent was exposed, were
reasonably fit for their intended uses without endangering human life and safety.

26. Defendants breached these express warranties, in that their asbestos products and
asbestos-containing products were defective and dangerous to reasonably foreseeable users like
Plaintiffs’ Decedent who was exposed to these products.

27. Plaintiffs’ Decedent did rely upon the express warranties and representations of
Defendants regarding the fitness and safety of their products, and as a result, used, handled, and were
otherwise exposed to these products.

28.  Asadirect and proximate result of the Defendants’ breach of their express warranties,
Plaintiffs’ Decedent has been permanently and fatally injured and Plaintiffs have incurred damages.

FOURTH CAUSE OF ACTION
(BREACH OF IMPLIED WARRANTY)

29. Plaintiffs re-allege and incorporate each and every Paragraph set forth above, as
though fully set forth here.

30. | Defendants impliedly warranted that the asbestos products and asbestos-containing
products they sold or supplied, and to which Plaintiffs’ Decedent was exposed, were of merchantable
quality, reasonably safe, and reasonably fit for use in a work place environment for the particular

purposes for which they were sold or supplied, without endangering human life and safety.

10
Case: 1:19-cv-02400-SO Doc #: 1-1 Filed: 10/15/19 15 of 22. PagelD #: 25

31. Defendants breached these implied warranties of merchantability, safety, and fitness
for a particular purpose because Defendants’ asbestos products and/or asbestos-containing products
were defective and dangerous to reasonably foreseeable users and consumers like Plaintiffs’
Decedent.

32. Plaintiffs’ Decedent did rely upon Defendants’ implied warranties and representations
regarding their asbestos products and/or asbestos-containing products, and as a result used, handled,
and were otherwise exposed to these products.

33. As a direct and proximate result of Defendants’ breach of implied warranties,

Plaintiffs’ Decedent has been permanently and fatally injured and Plaintiffs have incurred damages.

FIFTH CAUSE OF ACTION
(STATUTORY PRODUCTS LIABILITY)

34. Plaintiffs re-allege and incorporate each and every Paragraph set forth above, as
though fully set forth here.

35. Plaintiffs bring this claim for relief against Defendants for product liability under
Ohio Revised Code § 2307.71, et seq. At all times relevant and pertinent hereto Defendants were
“manufacturers” and/or “suppliers” of asbestos and asbestos as those terms are defined under Ohio
Revised Code §2307.71.

36. “The Products” as manufactured and/or supplied by the aforementioned Defendants
were defective in manufacture and construction as described in Ohio Revised Code §2307.73; were
defective in design or formulation as described in Ohio Revised Code §2307.75; were defective due

to inadequate warnings and instructions as described in Ohio Revised Code §2307.76; and were

11
Case: 1:19-cv-02400-SO Doc #: 1-1 Filed: 10/15/19 16 of 22. PagelD #: 26

defective because they did not conform to representations made by their manufacturers and suppliers
as described in Ohio Revised Code §2307.77.

37. Each of the defective conditions of “the Products” as described above, pursuant to
Ohio Revised Code §2307.73, were a proximate cause of the harm for which Plaintiffs seek to
recover compensatory damages as previously set forth. Furthermore, each of the aforementioned
Defendants who acted as suppliers are liable in that capacity and as if they were the manufacturers in
accordance with Ohio Revised Code §2307.78.

38. As a direct and proximate result of Defendants’ defective products, Plaintiffs’
Decedent has been permanently and fatally injured and Plaintiffs have incurred damages.

SIXTH CAUSE OF ACTION
PUNITIVE DAMAGES

39. Plaintiffs re-allege and incorporate each and every paragraph set forth above, as
though fully set forth here.

40. Plaintiffs’ Decedent was informed and believed that Defendants and their
predecessors in interest researched, tested, manufactured, labeled, marketed, used, distributed, and
sold their asbestos and asbestos-containing products with conscious disregard for the safety of
Plaintiffs and other users of said products, in that said Defendants had specific prior knowledge that
there was a high risk of injury or death resulting from exposure to their products or products on their
premises, including but not limited to lung cancer, mesothelioma, other forms of cancer, and
asbestosis. Said knowledge was obtained, in part, from scientific studies and medical data to which

Defendants had access, as well as scientific studies performed by, at the request of, or with the

12
Case: 1:19-cv-02400-SO Doc #: 1-1 Filed: 10/15/19 17 of 22. PagelD #: 27

assistance of Defendants, and which knowledge was obtained by Defendants during the time they
manufactured, distributed, used, or sold their products.

41. During the time Defendants manufactured, distributed, used, or sold their products,
Defendants were aware that Plaintiffs’ Decedent and other members of the general public who would
use or be exposed to their products had no knowledge or information that the products could cause
injury. Further, Defendants knew that Plaintiffs’ Decedent and the general public who used or were
exposed to these products would, and in fact did assume their exposure to the products was safe,
when in fact it was extremely hazardous to human life.

42. Despite this knowledge, Defendants opted to manufacture, distribute, use, and sell
asbestos and asbestos-containing products without protecting and/or warning and/or instructing
Plaintiffs’ Decedent and other users of the high risk of injury and death that resulted from exposure
to these asbestos and asbestos-containing products. Rather than protecting and/or warning and/or
instructing Plaintiffs’ Decedent and other users of these dangers, Defendants actively concealed their
knowledge from Plaintiffs’ Decedent, Plaintiffs’ Decedent’s employers, and members of the general
public. By their acts and/or omissions, Defendants implied their asbestos and asbestos-containing
products were safe for all reasonably foreseeable use. Defendants’ implications were particularly
egregious because they were aware the implied representations were false. Defendants’ conduct
exemplifies their conscious disregard of the rights and safety of Plaintiffs and the general public as a
whole that has a great probability of causing substantial harm.

43. Defendants were motivated by their financial interests in the uninterrupted
distribution, use, and marketing of their asbestos and asbestos-containing products. In furtherance of

this financial motivation, Defendants consciously disregarded the safety of Plaintiffs and other users

13
Case: 1:19-cv-02400-SO Doc #: 1-1 Filed: 10/15/19 18 of 22. PagelD #: 28

of their asbestos and asbestos-containing products, and were willing to permit their asbestos and
asbestos-containing products to cause injury to Plaintiffs’ Decedent, and other frequenters, users, and
bystanders.

44. Defendants’ conduct constitutes actual malice with a state of mind that is
characterized by hatred, ill will or a spirit of revenge. Defendants also demonstrated a conscious
disregard for the rights and safety of Plaintiffs’ Decedent and other users of their asbestos and
asbestos-containing products that has a great probability of causing substantial harm. Therefore,
Plaintiffs seek punitive damages to punish and deter Defendants and others from the future
commission of like offenses and wrongs.

45. Asa direct and proximate result of Defendants’ conduct, Plaintiffs’ Decedent has
been permanently and fatally injured and Plaintiffs have incurred damages.

SEVENTH CAUSE OF ACTION
(CONSPIRACY)

46. Plaintiffs re-allege and incorporate each and every paragraph set forth above, as
though fully set forth here.

47. At all relevant times, the Defendants, having the duty imposed by law, or having
assumed the duty, to exercise reasonable care for the safety of the Plaintiffs’ Decedent and similarly
situated persons, acted in concert and conspired in pursuance of a common plan or design to commit
the tortious acts alleged herein against Plaintiffs’ Decedent.

48. | Defendants combined with each other, and with non-defendants, to engage in
unlawful and / or tortious conduct. In furtherance of the conspiracy, the Defendants, with knowledge

of dangers of exposure to asbestos and asbestos-containing products and with deliberate intent to

14
Case: 1:19-cv-02400-SO Doc #: 1-1 Filed: 10/15/19 19 of 22. PagelD #: 29

conceal or misrepresent these dangers known to defendants, committed the following overt and

tortious acts:

fraudulently concealed, misrepresented, and suppressed material scientific
and medical information about the toxic and deadly effects of asbestos;
deliberately failed to adequately warn persons in proximity of asbestos of the
known health hazards associated with exposure to asbestos and asbestos-
containing products;

deliberately breached their duty to instruct about proper ventilation, safety
equipment, and/or any other precautionary measures which may have
protected against the health hazards of asbestos;

deliberately breached their duty to investigate the health hazards of exposure
to asbestos and asbestos-containing products;

sold asbestos products in a defective condition without necessary warnings of
the catastrophic health hazards or instructions concerning precautionary
measures; and

avoided the results of the scrutiny of governmental and safety organizations
that would have occurred had Defendants not concealed the true nature and

extent of the dangers of their asbestos-containing products.

49. The Defendants knowingly agreed to participate in the conspiracy by one or more of

the following means:
a.

b.

actively taking part;

furthering it by cooperation; and/or

15
Case: 1:19-cv-02400-SO Doc #: 1-1 Filed: 10/15/19 20 of 22. PagelD #: 30

c. ratifying and adopting acts of other conspirators done for their benefit.

50. The Defendants participated in furthering the unlawful purposes of the conspiracy by
delegating responsibilities to and carrying these out through the trade association committees.

51. Upon information and belief, the Defendants committed numerous other overt and
tortious acts that are unknown to Plaintiffs at this time, in furtherance of the conspiracy through
letters, memoranda, publications, meetings, telephone conversations, and other forms of
communication directly between the Defendants and through the trade organization committees.

52. Plaintiffs’ Decedent reasonably relied on Defendants’ misrepresentations and failures
to warn alleged above; but for Defendants’ misrepresentation and failure to warn, Plaintiffs’
Decedent would not have been exposed to asbestos-containing products. As a direct and proximate
result of the Defendants’ conspiratorial acts, the Plaintiffs’ Decedent was exposed to asbestos and
asbestos-containing products, and developed an asbestos-related disease.

EIGHTH CAUSE OF ACTION
(LOSS OF CONSORTIUM)

53. Plaintiffs reallege and incorporate each and every Paragraph set forth above, as
though fully set forth here.

54. Plaintiff has suffered a loss of consortium and has been deprived of the society,
companionship, comfort, love, solace, and assistance of her mother, Dorothy R. Grossholz, who was
exposed to the asbestos or asbestos-containing products as described above, and further that said loss
is the direct and proximate result of the acts and/or omissions of the Defendants as described above.

55. Asa direct and proximate result of Defendants’ conduct, Plaintiffs’ Decedent has

been permanently and fatally injured and Plaintiffs have incurred damages.

16
Case: 1:19-cv-02400-SO Doc #: 1-1 Filed: 10/15/19 21 of 22. PagelD #: 31

NINTH CAUSE OF ACTION
(WRONGFUL DEATH)

56. Plaintiffs reallege and incorporate each and every Paragraph set forth above, as
though fully set forth here.

57. Plaintiffs state that they became aware of the fact that Plaintiffs’ Decedent passed
away as a direct and proximate result of an asbestos-related disease within two (2) years of the filing
of this complaint.

58. Plaintiffs’ Decedent died as a direct and proximate result of the acts and omissions of
the Defendants complained of above.

59. As a direct and proximate result of the acts and omissions of the Defendants as
described above, Plaintiffs’ Decedent, her spouse, family, and/or estate has incurred reasonable and
necessary medical and funeral expenses.

60. Asa direct and proximate result of the wrongful death of Plaintiffs’ Decedent, her
surviving spouse and next-of-kin have suffered compensatory damages including loss of support
from the reasonable expected earning capacity of the Decedent; from loss of services; from loss of
society, companionship, consortium, care, assistance, attention, protection, advise, guidance,
counsel, instruction, training and education, together with the loss of prospective inheritance and the
mental anguish incurred by the surviving spouse and next-of-kin which is expected to continue

indefinitely into the future, and all other damages available at law.

17
Case: 1:19-cv-02400-SO Doc #: 1-1 Filed: 10/15/19 22 of 22. PagelD #: 32

WHEREFORE, Plaintiffs demand judgment against the defendants jointly and severally in

excess of Twenty-Five Thousand Dollars ($25,000.00) and an amount for punitive damages, costs,

expenses, and attorneys’ fees in this action.

A trial by jury is hereby demanded to determine all issues.

Respectfully submitted,

KELLEY & FERRARO, LLP

(al Hlectronically Filed. Bie.
BRIAN R. HERBERTH (0081985)
BRIAN P. KELLEY (0088457)
Ernst & Young Tower

950 Main Avenue, Suite 1300

Cleveland, Ohio 44113

(216) 575-0777
bherberth@kelleyferraro.com
bpkelley@kelleyferraro.com

Counsel for Plaintiff

18
